DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 5 March, 2021.
Claims 1, 11 and 20 have been amended.
Claims 1, 3 – 6, 11, 15, 16, 20 and 22 - 27 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 1 is representative. Claim 1 recites: 
A method for creating and employing medical finding unique identifiers, the method implemented using one or more processors and comprising:
tagging, with a same finding unique identifier (FUID), electronic formatted medical procedures and corresponding medical results from different events for a same medical finding of a same patient, wherein the same medical finding comprises at least one of a disease of the same patient or a medical condition of the same patient; and
storing the tagged electronic formatted medical procedures and corresponding medical results along with the same FUID in a central repository, wherein the stored tagged electronic formatted medical procedures and corresponding medical results from the different events provide a longitudinal record for the same medical finding from discovery of the medical finding through a last event for the medical finding, and 
wherein the same FUID includes an identification of a medical facility at which the medical finding was initially discovered, an identification of the same patient enabling a user to uniquely identify the same patient, and a unique alphanumeric character for the medical finding that distinguishes the medical finding from other medical findings for the same patient and is unique from the other medical findings for the same patient;
wherein the stored tagged electronic formatted medical procedures and corresponding medical results in the central repository are accessible to a plurality of different medical facilities for performing long-term, outcome based quality assurance (QA) and/or quality control (QC) relating to the electronic formatted medical procedures, and are searchable based on the same FUID using at least the identification of the same patient included in the same FUID. 
Claim 20 recites medium with instructions executed by a processor, and Claim 11 recites a system that performs similar limitations.
Claims 1, 3 – 6, 11, 15, 16, 20 and 22 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method, a system and non-transitory computer readable 
STEP 2A PRONG ONE
The claims recite the abstract idea of: 
wherein the stored tagged electronic formatted medical procedures and corresponding medical results in the central repository are accessible to a plurality of different medical facilities for performing long-term, outcome based quality assurance (QA) and/or quality control (QC) relating to the electronic formatted medical procedures
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. The claims recite that the tagged data is accessible to different facilities “for performing long-term, outcome based QA and/or QC relating to the electronic formatted medical procedures”. Here Examiner notes that, the evaluation is disclosed in the specification at a high level of generality. For example,  As such, the claims recite an abstract idea within the “mental processes” grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include: 
the method implemented using one or more processors;
tagging with a same FUID, electronic formatted medical procedures and corresponding medical results from different events for a same medical finding of a same patient, wherein the same medical finding comprises one of a disease, medical condition or state of the same patient; wherein the same medical finding comprises at least one of a disease of the same patient or a medical condition of the same patient;
storing the tagged electronic formatted medical procedures and corresponding medical results along with the same FUID in a central repository, wherein the stored tagged electronic formatted medical procedures and corresponding medical results from the different events provide a longitudinal record for the same medical finding from discovery of the medical finding through a last event for the medical finding, and wherein the same FUID includes an identification of a medical facility at which the medical finding was initially discovered, an identification of the same patient enabling a user to uniquely identify the same patient, and a unique alphanumeric character for the medical finding that distinguishes the medical finding from other medical findings for the same patient and is unique from the other medical findings for the same patient and are searchable by at least the identification of the same patient included in the same FUID.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The configured computer processor is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Tagging and storing data so that it can be aggregated and evaluated is an extra solution data gathering step. Making data accessible to various medical facilities for searching, such as from the recited central data repository, is an extra-solution data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Similarly, making stored results accessible and searchable is an insignificant post-solution activity. 
Claim 11 also recites limitations related to data mining on the records and deriving statistics demonstrating a correlation between a protocol and outcomes based on the data mining. Data mining on a population of patients is an insignificant data gathering step. The data mining is disclosed at a high level of generality. A “population study” in a certain institution is not limited in the number of patients represented by the population. Gathering data from such a limited population is an insignificant data gathering step. Deriving statistics is a mathematical formula or relationship that is an abstract idea. The broadest reasonable interpretation of the “deriving statistics” limitation includes statistics that can be derived entirely in the human mind, or with the aid of pen and paper. The specification discloses this feature at a high level of generality. Nothing in the specification prevents deriving statistics mentally. As such, the additional elements recited in the claim do not integrate the abstract identification process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a FUID repository, a new FUID generator (construed as software executed on a generic computer), computer-readable medium).  Similarly, tagging records with identifiers and making stored results accessible and searchable is conventional computer function – receiving, requesting, storing and retrieving information, for example over a network, as in Symantec, TLI, OIP, buySAFE, Alice and Ultramercial. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. 
The dependent claims add additional features: those that merely serve to further narrow the abstract idea above, those that are well-understood, routine and conventional activities and/or computer functions, or those that are an ancillary part of the abstract idea. For example, the dependent claims recite: the FUID includes results from a plurality of facilities (3), generating a new FUID (4, 23), using the last previous FUID to generate a new FUID for a new finding (5), requesting FUID in response to a medical evaluation and tagging the results (6); tagging plural results for the same patient (15); returning the FUID (16); types of findings (22, 24, 25), and types of medical results (26). Claim 27 recites limitations related to data mining on the records and deriving statistics demonstrating a correlation between a protocol and outcomes based on the data mining. Data mining on a population of patients is an insignificant data gathering step. The data mining is disclosed at a high level of generality. A “population study” in a certain institution is not limited in the number of patients represented by the population. Gathering data from such a limited population is an insignificant data gathering step. Deriving statistics is a mathematical formula or relationship that is an abstract idea. The broadest reasonable interpretation of the “deriving statistics” limitation includes statistics 
Response to Arguments
Applicant's arguments filed 5 March, 2021 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims do not recite a mental process. In particular, Applicant asserts that accessing the tagged and stored data (i.e. data gathering) “used for performing long-term, outcome based QA and/or QC” cannot be performed in the human mind. Examiner notes that the specification discloses that “particular procedures ordered and/or performed for a particular finding, and the outcome thereof may be evaluated”. This is a routine and purely conventional process in medicine. For example, doctors routinely evaluate the outcome of ordered procedures to determine if they were successful. The evaluation is disclosed in the specification at a high level of generality. For example, the evaluation is described as “deriving correlations between a certain treatment protocol for a particular tumor and corresponding short and long-term outcomes” (0003); “a data evaluator evaluates the data”; “generates statistics that can derive correlations” (0027 – 0030, 0041, 0050). Nothing discloses how the evaluation is performed, and the broadest reasonable interpretation includes evaluating outcomes mentally. As 
Applicant further asserts that any abstract idea is integrated into a practical application, because the “specific practical applications do not serve to monopolize a judicial exception”. However, the courts have made clear that pre-emption is not a stand-alone test. In particular, the features relied on by the applicant – i.e. tagging and storing data - is a conventional data gathering step and is not a practical application. Similarly, making data searchable (in order to gather data of interest) is a conventional computer function. Performing long-tern QC/QA is now identified as the abstract idea, and cannot also serve as a practical application. Additionally, Applicant asserts an improvement to a computer or other technology by virtue of “more efficient identification and tracking of the data”. For example, findings and results can be generated by various different sources and the lack of inter-source communication prevents access to information from another source. This argument is not commensurate with the scope of the claims. The claims require that findings and results from different events are tagged and stored for only one patient, but is silent with respect to multiple sources. Even if multiple sources were recited, obtaining data from plural sources is nothing more than a data gathering step. Improving the quality of medical procedures does not integrate the abstract idea into a practical application. Similarly, “a particular applications of an abstract idea”, or the recitation of “a particular ordered process” does not render the claims patent-eligible.
The U.S.C. 103 Rejection
Applicant argues that Green does not disclose searching by the identification of the patient included in the FUID. Examiner agrees. The rejection has been withdrawn.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2004/0267570 A1 to Becker discloses a statistically based health status assessment system that includes evaluating treatment patterns based on patient outcomes in order to manage for quality.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                Date: 21 April, 2021